Title: From Abigail Smith Adams to Julia Stockton Rush, 21 December 1813
From: Adams, Abigail Smith
To: Rush, Julia Stockton



my dear Friend
Quincy December 21 1813

your Letter found me this morning rising from the Bed of Sickness, to which I have been for three weeks confined by a dangerous Lung fever. I am much reduced, and weakened by the voilent cough which has accompanied it. my Symptoms, are now favorable my Physician assures me: but it is easier to pull down an old Building, than to repair, or rebuild to it and I must Sensibly feel my weakness. but I would not refrain from writing to you, a few lines, to assure you of my continued Friendship, and Sympathy with you. there is not any Bosom into which you can pour your Sorrow’s, or which more fully Shares them, than hers to whom you have confided them.
Altho it has not yet been my mournfull Lot to be deprived of the partner of my early Years: I have Shared deeply of other Sorrows, and I feel as it respects my dear departed Daughter, all that you Express. That Time has not lessned my estimation of my loss, and that in Silence I contemplate the departed Blessing—I would not make my Habitation the abode of melancholy; or unpleasent to youth. I rejoice in their pleasures, and encourage the moderate use they are disposed to make of them—I strive to consider my Sorrow as Selfish, and unworthy of an immortal Being, and to Say with the Poet
“Let those deplore their doom
whose hope Still grovel in this dark Sojourn
But lofty Souls—who look beyond the Tomb
can Smile at Death, and wonder how they mourn”
I have to thank you dear Madam for Your last kind Letter which containd the well merrited Eulogiums inclosed. how Sweet is the memory of the just, during this Sickness. my dear old Physician and Friend, has been the frequent Subject of my thoughts and that with all his amiable and endearing traits of character, I read his writings with renewed pleasure and improvement, and I rejoice to find in the Letters of your Son, the Same honest integrity of Character and independence of Spirit, which enobled the Character of his Father, and he writes like a Son to a Father, when addressing his Fathers Friend. his Letters are all excellent. I want you to introduc him to my Son in Law, now in congress col Smith. I think they would receive mutual pleasure from an acquaintance, not of the ceremonious, but the family Social kind. I beleive there are not any families in Washington that he has much intercourse with, and Such was the State of my daughters health during all the last Session of congress, that he refused all invitations. he is a very Sincere mourner for her—
The port folio of your City, was Sent me the other day as containing the likeness of your Husband—I put it from me with disgust. I could not trace the Character or the likeness I know that 15 or 16 years must have made alterations, but I wish not to have eraced from my recollection, the traces which were then Stamped.
I Should have informd you my dear Madam Sooner, if Sickness had not prevented, that your Letter to mr Cathbert was sent immediatly, and then in a Short time after, my Friend informd me that it had reachd Quebeck—I do not wonder at your anxiety for your Children. I often thought of you, and of them during the expected attack upon Montreal. If in my power to releive your anxiety by transmitting Letters for you, it will give me real pleasure. I know and daily feel the Calamities attending upon the loss of communication. I have not had a line from my Son in St petersburgh Since 24 of last June—I believe no public dispatches have been received Since the new ministers arrived I most Sincerely join in the petition. Give us peace in our day but whether I live, or not to See it, I hope our Children may. I fear we have too lightly estimated our Blessings.
I must quit my pen, being forbiden to write much; this is only the Second attempt I have made Since my Sickness: write to me my dear Friend. your Letters are a cordial to my Heart.
Remember me kindly to all your Family and to any others of my acquaintance or Friends, and I used to think I had Some when I resided in your city, particularly in Judge Chews and Judge Peters family. the old Stock are chiefly gone of the Stage. Bishop White and family, I remember with pleasure & rejoice that the good Bishop Still lives. our good minister mr Coleman to whom the President gave Letters returnd home enraptured with your City, and the polite attention he received there—
To your Family I have other and Stronger ties than mere acquaintance. Bonds which can never be Severed, but by that which will Sever from Life
Your assured Friend
Abigail Adams